UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 97-1686



WALTER B. GRAVES,

                                             Plaintiff - Appellant,

         versus


GWYNN, GWYNN & FARVER,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro.    James A. Beaty, Jr.,
District Judge. (CA-96-892-2)


Submitted:   September 11, 1997        Decided:   September 19, 1997


Before RUSSELL, MURNAGHAN, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Walter B. Graves, Appellant Pro Se. Ronald Jay Short, Jr., GWYNN,
GWYNN & FARVER, L.L.P., Reidsville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order dismissing his

complaint for lack of subject matter jurisdiction. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Graves v. Gwynn, Gwynn & Farver, No. CA-96-892-2 (M.D.N.C.
Apr. 17, 1997). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2